UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EXPERIENCE HENDRIX, LLC, et al.,

                                        Plaintiffs,                      17 Civ. 1927 (PAE)
                        -v-
                                                                               ORDER
 ANDREW PITSICALIS, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       A status conference is scheduled in this case for December 16, 2019, at 2:30 pm. This

conference will also serve as a default judgment hearing as to pro se individual defendant

Carmen Cottone, pro se corporate defendant Green Cures & Botanical Distribution, Inc., and

pro se corporate defendant Grassroots Clothing, LLC. See Dkt. 395.

       The parties are requested to submit a letter by close of business on December 11, 2019,

identifying any motions, requests, or other issues that are outstanding in this case, so that the

Court may take them up at the status conference.

       The Court also wishes to remind counsel that the stipulation of voluntary dismissal as to

Firefly Brand Management, LLC, Firefly Consumer Products, Inc., Cynthia Modders, filed at

Dkt. 378, was deemed deficient by the Clerk’s office and needs to be re-filed consistent with the

instructions issued by the Clerk on November 12, 2019. The Court anticipates endorsing the

stipulation once it is refiled and encourages the parties to do so prior to the status conference.
      SO ORDERED.

                                PaJA.�
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: December 9, 2019
       New York, New York




                            2
